 8:16-cr-00115-BCB-MDN Doc # 143 Filed: 11/02/20 Page 1 of 2 - Page ID # 1257




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                    8:16-CR-115

        vs.
                                                            MEMORANDUM AND ORDER
MARCOS DE LA TORRE

                        Defendant.


       This matter is before the Court on Defendant’s Motion for Return of Property (Filing 140).

Defendant seeks the return of $4,214 of United States currency, seized and held by the Omaha

Police Department, to himself at his Bureau of Prison’s commissary account. Filing 140 at 1.

       The United States has responded and indicates that the Omaha Police Department is

prepared to release Defendant’s currency. Filing 142 at 1. In order to retrieve the currency,

Defendant must pick it up within thirty days from the Omaha Police Department Central Station

located at the Omaha Police Department Central Station, 505 S. 15th Street, Omaha, Nebraska.

Filing 142 at 1. If Defendant is unable to personally retrieve the currency, he must provide the

Omaha Police Department with a notarized letter authorizing a third party to retrieve the currency.

Filing 142 at 1. That third party must produce photo identification in order to retrieve the property

from the Omaha Police Department Central Station. Filing 142 at 1.

       Accordingly, Defendant’s Motion for Return of Property (Filing 140) is granted to the

extent he seeks release of the $4,214 held by the Omaha Police Department but denied to the extent

he seeks a Court order directing the Omaha Police Department to deposit the funds in his

commissary account. Therefore,

       IT IS ORDERED:
8:16-cr-00115-BCB-MDN Doc # 143 Filed: 11/02/20 Page 2 of 2 - Page ID # 1258




 1. Defendant’s Motion for Return of Property (Filing 140) is granted to the extent that he

    complies with the Omaha Police Department’s specified procedures for retrieving the

    $4,214; and

 2. Defendant’s Motion is otherwise denied.

    Dated this 2nd day of November, 2020.

                                                 BY THE COURT:


                                                 ___________________________
                                                 Brian C. Buescher
                                                 United States District Judge
